Exhibit 10.20

COCA-COLA BOTTLING CO. CONSOLIDATED

OFFICER RETENTION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)



--------------------------------------------------------------------------------

Table of Contents

 

             Page

ARTICLE I DEFINITIONS

   1  

1.1

 

Affiliate

   1  

1.2

 

Annuity Starting Date

   1  

1.3

 

Authorized Leave of Absence

   1  

1.4

 

Beneficiary

   1  

1.5

 

Board

   2  

1.6

 

Change in Control

   2  

1.7

 

Change in Control Benefit

   3  

1.8

 

Code

   3  

1.9

 

Committee

   3  

1.10

 

Company

   4  

1.11

 

Disability Retirement

   4  

1.12

 

Employee

   4  

1.13

 

ERISA

   4  

1.14

 

Normal Retirement

   4  

1.15

 

Normal Retirement Date

   4  

1.16

 

ORP Accrued Retirement Benefit

   4  

1.17

 

ORP Agreement

   4  

1.18

 

Participating Company

   4  

1.19

 

Plan

   5  

1.20

 

Plan Administrator

   5  

1.21

 

Postponed Retirement

   5  

1.22

 

Retire

   5  

1.23

 

Retirement

   5  

1.24

 

Retirement Benefit

   5  

1.25

 

Service

   5  

1.26

 

Severance

   5  

1.27

 

Severance Benefit

   5  

1.28

 

Surviving Spouse

   6  

1.29

 

Termination for Cause

   6  

1.30

 

Termination of Employment

   6  

1.31

 

Total Disability

   6  

1.32

 

Vested Percentage

   6  

1.33

 

Year of Plan Participation

   7

ARTICLE II ELIGIBILITY AND PARTICIPATION

   8  

2.1

 

Eligibility

   8  

2.2

 

Participation

   8

ARTICLE III RETIREMENT BENEFIT

   9  

3.1

 

Retirement Benefit

   9

 

i



--------------------------------------------------------------------------------

   

3.2

 

Reemployment

   9  

ARTICLE IV DEATH BENEFIT

   10    

4.1

 

Amount of Death Benefit Before Payment Begins

   10    

4.2

 

Amount of Death Benefit After Annuity Payments Begin

   10    

4.3

 

Form of Benefit

   10    

4.4

 

Time of Payment

   10  

ARTICLE V SEVERANCE BENEFIT

   11    

5.1

 

Severance Benefit

   11    

5.2

 

Reemployment

   11

ARTICLE VI CHANGE IN CONTROL BENEFIT

   12    

6.1

 

Change in Control

   12    

6.2

 

Enlargement of Benefits

   13  

ARTICLE VII CONDITIONS

   14    

7.1

 

Suicide

   14    

7.2

 

Noncompetition

   14    

7.3

 

Forfeiture for Cause

   14    

7.4

 

Special Provisions for “Specified Employees”

   14  

ARTICLE VIII ADMINISTRATION OF THE PLAN

   15    

8.1

 

Powers and Duties of the Plan Administrator

   15    

8.2

 

Agents

   15    

8.3

 

Reports to the Committee

   15    

8.4

 

Limitations on the Plan Administrator

   15    

8.5

 

Benefit Elections, Procedures and Calculations

   16    

8.6

 

Instructions for Payments

   16    

8.7

 

Claims for Benefits

   16    

8.8

 

Hold Harmless

   17    

8.9

 

Service of Process

   17  

ARTICLE IX DESIGNATION OF BENEFICIARIES

   18    

9.1

 

Beneficiary Designation

   18    

9.2

 

Failure to Designate Beneficiary

   18  

ARTICLE X WITHDRAWAL OF PARTICIPATING COMPANY

   19    

10.1

 

Withdrawal of Participating Company

   19    

10.2

 

Effect of Withdrawal

   19

 

ii



--------------------------------------------------------------------------------

ARTICLE XI AMENDMENT OR TERMINATION OF THE PLAN

   20   11.1   

Right to Amend or Terminate Plan

   20   11.2   

Notice

   20

ARTICLE XII GENERAL PROVISIONS AND LIMITATIONS

   21   12.1   

No Right to Continued Employment

   21   12.2   

Payment on Behalf of Payee

   21   12.3   

Nonalienation

   21   12.4   

Missing Payee

   22   12.5   

Required Information

   22   12.6   

No Trust or Funding Created

   22   12.7   

Binding Effect

   22   12.8   

Merger or Consolidation

   23   12.9   

Entire Plan

   23   12.10   

Withholding

   23   12.11   

Compliance with Section 409A of the Code

   23   12.12   

Construction

   23   12.13   

Applicable Law

   23

 

iii



--------------------------------------------------------------------------------

Coca-Cola Bottling Co. Consolidated

Officer Retention Plan

(Amended and Restated Effective January 1, 2005)

PREAMBLE

This Plan is designed to enhance the earnings and growth of each Participating
Company. The Plan rewards selected key Employees with retirement and survivor
benefits. Such benefits are intended to supplement retirement and survivor
benefits from other sources. By providing such supplemental benefits, the Plan
enables the Participating Company to attract superior key Employees, to
encourage them to make careers with the Participating Company, and to give them
additional incentive to make the Participating Company more profitable.

The Plan became effective on January 1, 1991 and was amended and restated
effective January 1, 1997, July 1, 1998 and January 1, 2001. By this Instrument,
Coca-Cola Bottling Co. Consolidated is amending and restating the Plan effective
January 1, 2005 to make desired changes. The Committee has reserved the right to
amend the Plan from time to time in whole or in part, and the Committee has
authorized the amendment and restatement of the Plan set forth below.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Whenever used herein and capitalized, the following terms shall have the
respective meanings indicated unless the context plainly requires otherwise.

 

1.1 Affiliate

Any corporation or other entity with respect to which the Company owns directly
or indirectly 100% or more of the corporation’s or other entity’s outstanding
capital stock or other equity interest, and any other entity with respect to
which the Company owns directly or indirectly 50% or more of such entity’s
outstanding capital stock or other equity interest and which the Committee
designates as an Affiliate.

 

1.2 Annuity Starting Date

The Annuity Starting Date has the following meanings:

 

  (a) For payments of a Retirement or Severance Benefit (unless otherwise
required by Section 7.4), the first day of the third month following such
Retirement or Severance;

 

  (b) For payments made on account of death, the first day of the third month
following receipt by the Plan Administrator of satisfactory proof of death of
the Participant; and

 

  (c) For payment of a Change in Control Benefit (unless otherwise required by
Section 7.4 or otherwise elected by the Participant pursuant to
Section 6.1(b)(2)), the first day of the third month following the Change in
Control.

 

1.3 Authorized Leave of Absence

Either (a) a leave of absence authorized by the Participating Company, in its
sole and absolute discretion (the Participating Company is not required to treat
different Employees comparably), provided that the Employee returns to a
Participating Company within the period specified, or (b) an absence required to
be considered an Authorized Leave of Absence by applicable law.

 

1.4 Beneficiary

The beneficiary or beneficiaries designated by a Participant pursuant to Article
IX to receive the benefits, if any, payable on behalf of the Participant under
the Plan after the death of such Participant, or when there has been no such
designation or an invalid designation, the individual or entity, or the
individuals or entities, who will receive such amount.



--------------------------------------------------------------------------------

1.5 Board

The Board of Directors of the Company.

 

1.6 Change in Control

Any of the following:

 

  (a) The acquisition or possession by any person, other than Harrison Family
Interests (as defined in Paragraph (e)(1) of this Section), of beneficial
ownership of shares of the Company’s capital stock having the power to cast more
than 50% of the votes in the election of the Board or to otherwise designate a
majority of the members of the Board; or

 

  (b) At any time when Harrison Family Interests do not have beneficial
ownership of shares of the Company’s capital stock having the power to cast more
than 50% of the votes in the election of the Board or to otherwise designate a
majority of the members of the Board, the acquisition or possession by any
person, other than Harrison Family Interests, of beneficial ownership of shares
of the Company’s capital stock having the power to cast both (i) more than 20%
of the votes in the election of the Board and (ii) a greater percentage of the
votes in the election of the Board than the shares beneficially owned by
Harrison Family Interests are then entitled to cast; or

 

  (c) The sale or other disposition of all or substantially all of the business
and assets of the Company and its subsidiaries (on a consolidated basis) outside
the ordinary course of business in a single transaction or series of related
transactions, other than any such sale or disposition to a person controlled,
directly or indirectly, by the Company or to a person controlled, directly or
indirectly, by Harrison Family Interests that succeeds to the rights and
obligations of the Company with respect to the Plan; or

 

  (d) Any merger or consolidation of the Company with another entity in which
the Company is not the surviving entity and in which either (i) the surviving
entity does not succeed to the rights and obligations of the Company with
respect to the Plan or (ii) after giving effect to the merger, a “Change in
Control” under Subsection (a) or (b) of this Section would have occurred as
defined therein were the surviving entity deemed to be the Company for purposes
of Subsections (a) and (b) of this Section (with appropriate adjustments in the
references therein to “capital stock” and “the Board” to properly reflect the
voting securities and governing body of the surviving entity if it is not a
corporation).

 

  (e) For purposes of this Section:

 

  (1)

“Harrison Family Interests” means and includes, collectively, the lineal
descendants of J. Frank Harrison, Jr. (whether by blood or adoption), any
decedent’s estate of any of the foregoing, any trust primarily for the benefit
of any one or more of the foregoing, any person controlled,

 

2



--------------------------------------------------------------------------------

  directly or indirectly, by any one or more of the foregoing, and any person in
which any one or more of the foregoing have a majority of the equity interests;

 

  (2) “person” includes an entity as well as an individual, and also includes,
for purposes of determining beneficial ownership, any group of persons acting in
concert to acquire or possess such beneficial ownership;

 

  (3) “beneficial ownership” has the meaning ascribed to such term in Rule 13d-3
of the Securities Exchange Act of 1934;

 

  (4) “control” of a person means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person; and

 

  (5) “subsidiary” of the Company means any person as to which the Company, or
another subsidiary of the Company, owns more than 50% of the equity interest or
has the power to elect or otherwise designate a majority of the members of its
board of directors or similar governing body.

 

  (f) Notwithstanding any other provision of this Section, the revocable
appointment of a proxy to vote shares of the Company’s capital stock at a
particular meeting of shareholders shall not of itself be deemed to confer upon
the holder of such proxy the beneficial ownership of such shares. If any person
other than Harrison Family Interests would (but for this sentence) share
beneficial ownership of any shares of the Company’s capital stock with any
Harrison Family Interests, then such person shall be deemed the beneficial owner
of such shares for purposes of this definition only if and to the extent such
person has the power to vote or direct the voting of such shares otherwise than
as directed by Harrison Family Interests and otherwise than for the benefit of
Harrison Family Interests.

 

1.7 Change in Control Benefit

The benefit paid to a Participant or, in the event of the Participant’s death,
to the Participant’s Beneficiary, in accordance with Section 6.1.

 

1.8 Code

The Internal Revenue Code of 1986, as amended. References thereto shall include
the valid and binding governmental regulations, court decisions and other
regulatory and judicial authority issued or rendered thereunder.

 

1.9 Committee

The Compensation Committee of the Board.

 

3



--------------------------------------------------------------------------------

1.10 Company

Coca-Cola Bottling Co. Consolidated, a Delaware corporation, and where
appropriate any subsidiary thereof, or any entity which succeeds to its rights
and obligations with respect to the Plan; provided, however, that for purposes
of Section 1.6, “Company” shall mean only Coca-Cola Bottling Co. Consolidated, a
Delaware corporation, and any entity which succeeds to its rights and
obligations with respect to the Plan.

 

1.11 Disability Retirement

A Termination of Employment on account of Total Disability which occurs prior to
a Participant’s Normal Retirement Date.

 

1.12 Employee

A person who is a common-law employee of a Participating Company.

 

1.13 ERISA

The Employee Retirement Income Security Act of 1974, as amended. References
thereto shall include the valid and binding governmental regulations, court
decisions and other regulatory and judicial authority issued or rendered
thereunder.

 

1.14 Normal Retirement

Participant’s Termination of Employment, other than on account of death, on the
last day of the month coinciding with or during which the Participant attains
age 60.

 

1.15 Normal Retirement Date

The last day of the month coinciding with or during which the Participant
attains age 60.

 

1.16 ORP Accrued Retirement Benefit

A Participant’s ORP Accrued Retirement Benefit shall be as stated in the
schedule attached to the Participant’s ORP Agreement. An example of such a
schedule is attached hereto as Exhibit B. The Participant’s ORP Accrued
Retirement Benefit shall increase with each Year of Plan Participation the
Participant completes.

 

1.17 ORP Agreement

The Agreement the Participating Company and the Participant enter into pursuant
to Article II.

 

1.18 Participating Company

Subject to the provisions of Article X, “Participating Company” means the
Company and any Affiliate which adopts the Plan for the benefit of its selected
key Employees. Each Participating Company shall be deemed to appoint the
Committee its exclusive agent to

 

4



--------------------------------------------------------------------------------

exercise on its behalf all of the power and authority conferred by the Plan upon
the Company and accept the delegation to the Plan Administrator of all the power
and authority conferred upon the Plan Administrator by the Plan. The authority
of the Company to act as such agent shall continue until the Plan is terminated
as to the Participating Company. The term “Participating Company” shall be
construed as if the Plan were solely the Plan of such Participating Company,
unless the context plainly requires otherwise.

 

1.19 Plan

The Coca-Cola Bottling Co. Consolidated Officer Retention Plan, as contained
herein and as it may be amended from time to time hereafter.

 

1.20 Plan Administrator

The Executive Vice President and Assistant to the Chairman or such other person
designated by such individual or by the Chief Executive Officer of the Company.

 

1.21 Postponed Retirement

A Participant’s Termination of Employment, other than on account of death, after
the date on which the Participant’s Normal Retirement would occur.

 

1.22 Retire

The act of taking Retirement.

 

1.23 Retirement

A Participant’s Normal Retirement, Postponed Retirement or Disability
Retirement.

 

1.24 Retirement Benefit

The benefit paid to a Participant in accordance with the provisions of Article
III.

 

1.25 Service

Employment with any Participating Company, including in the discretion of the
Plan Administrator, any period during which severance payments are made.

 

1.26 Severance

Termination of Employment prior to a Participant’s Normal Retirement Date other
than on account of Total Disability or death.

 

1.27 Severance Benefit

The benefit paid to a Participant in accordance with the provisions of Article
V.

 

5



--------------------------------------------------------------------------------

1.28 Surviving Spouse

The survivor of a deceased Participant to whom such deceased Participant was
legally married (as determined by the Plan Administrator) immediately before the
Participant’s death.

 

1.29 Termination for Cause

Termination prior to a Change in Control by reason of (a) the Employee’s
commission of an act of embezzlement, dishonesty, fraud, gross neglect of
duties, or disloyalty to any Participating Company, (b) the Employee’s
commission of a felonious act or other crime involving moral turpitude or public
scandal, (c) the Employee’s alcoholism or drug addiction, or (d) the Employee’s
improper communication of confidential information about any Participating
Company or other conduct committed which the Employee knew or should have known
was not in any Participating Company’s best interest.

 

1.30 Termination of Employment

The date on which the Participant is no longer employed by any Participating
Company. For purposes of this Section, a Termination of Employment occurs on the
earlier of:

 

  (a) The later of the date (i) as of which the Employee quits, is discharged,
terminates employment in connection with incurring a Total Disability,
Retirement or death, or (ii) at the discretion of the Plan Administrator, the
Employee is no longer receiving severance payments; or

 

  (b) The first day of absence of an Employee who fails to return to employment
at the expiration of an Authorized Leave of Absence.

 

1.31 Total Disability

A physical or mental condition under which the Participant qualifies as totally
disabled under the group long-term disability plan of the Participating Company;
provided, however, that if the Participant is not covered by such plan or if
there is no such plan, the Participant shall be under a Total Disability if the
Participant is determined to be disabled under the Social Security Act.
Notwithstanding any other provisions of the Plan, a Participant shall not be
considered Totally Disabled if such disability is due to (i) war, declared or
undeclared, or any act of war, (ii) intentionally self-inflicted injuries,
(iii) active participation in a riot or (iv) the Participant’s intoxication or
the Participant’s illegal use of drugs.

 

1.32 Vested Percentage

The percentage in which the Participant is vested in benefits attributable to
the Participant’s ORP Accrued Retirement Benefit shall be 100% upon
(i) Retirement, (ii) death while an Employee or while Totally Disabled but prior
to reaching Disability Retirement, or (iii) a Change in Control while an
Employee or while Totally Disabled but prior to reaching Disability Retirement.
Unless otherwise provided in a Participant’s

 

6



--------------------------------------------------------------------------------

ORP Agreement, prior to the occurrence of any of the above events, the
Participant’s Vested Percentage in benefits attributable to the Participant’s
ORP Accrued Retirement Benefit shall be determined according to the following
schedule:

 

Age        Vested Percentage         

50

       50%

51

       55%

52

       60%

53

       65%

54

       70%

55

       75%

56

       80%

57

       85%

58

       90%

59

       95%

60

     100%

 

1.33 Year of Plan Participation

A Participant shall be credited with a Year of Plan Participation for the
calendar year in which the Participant’s participation in the Plan begins if the
Participant remains in Service through the end of such calendar year. With
respect to each calendar year following the calendar year in which the
Participant’s participation begins, the Participant shall be credited with a
Year of Plan Participation for each such calendar year during which the
Participant is in Service for the entirety of such calendar year.
Notwithstanding any other provision of this Section, a Participant who is an
Employee shall be credited with a Year of Plan Participation for the year in
which and at the time the Participant attains Normal Retirement.

 

7



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility

An Employee (a) who is a member of the Participating Company’s “select group of
management or highly compensated employees,” as defined in Sections 201(2),
301(a) (3) and 401(a) of ERISA, and (b) who is designated by the Committee,
shall be eligible to become a Participant in the Plan.

 

2.2 Participation

An Employee who is eligible to become a Participant shall become a Participant
upon the execution and delivery to the Plan Administrator of an ORP Agreement
substantially in the form attached hereto as Exhibit A.

 

8



--------------------------------------------------------------------------------

ARTICLE III

RETIREMENT BENEFIT

 

3.1 Retirement Benefit

 

  (a) Eligibility for Retirement Benefit: Upon a Participant’s Normal
Retirement, Postponed Retirement or Disability Retirement, the Participating
Company shall pay the Participant a Retirement Benefit subject to the conditions
and adjustments described in this Section.

 

  (b) Election of Payment Form:

 

  (1) Special Payment Election in 2005: Each Participant who is an Employee
during 2005 shall be given the opportunity during 2005 to make a payment
election applicable to the Participant’s ORP Accrued Retirement Benefit. The
Participant may elect that the Participant’s ORP Accrued Retirement Benefit be
paid in equal monthly installments over 10, 15 or 20 years. If a Participant
described in this Paragraph fails to make a payment election described in this
Paragraph, the Participant’s ORP Accrued Retirement Benefit shall be paid in
equal monthly installments over 20 years. Any election made pursuant to this
Paragraph shall be irrevocable on December 31, 2005.

 

  (2) Payment Election after 2005: Each individual who first becomes a
Participant after 2005 shall elect that the Participant’s ORP Accrued Retirement
Benefit be paid in equal monthly installments over 10, 15 or 20 years. Such
election must be filed with the Plan Administrator within 30 days following the
date of the Participant’s ORP Agreement. If a Participant described in this
Paragraph fails to make a payment election described in this Paragraph, the
Participant’s ORP Accrued Retirement Benefit shall be paid in equal monthly
installments over 20 years. Any election made pursuant to this Paragraph shall
be irrevocable 30 days following the date of the Participant’s ORP Agreement.

 

  (c) Amount and Commencement of Retirement Benefit:

 

  (1) The present value of the Retirement Benefit as of the Annuity Starting
Date, determined by using a discount rate of 8% per annum using simple interest
computed on a monthly basis, shall equal the ORP Accrued Retirement Benefit the
Participant accrued as of the Participant’s Retirement.

 

  (2) Payment of a Participant’s Retirement Benefit shall be made to the
Participant beginning on the Annuity Starting Date described in Section 1.2(a)
and continuing on the first day of each month thereafter until expiration of the
period certain. The present value of the monthly installments as of the Annuity
Starting Date, determined by using a discount rate of 8% per annum using simple
interest computed on a monthly basis, shall equal Participant’s ORP Accrued
Retirement Benefit accrued as of the date of the Participant’s Retirement.

 

3.2 Reemployment

If a Retired Participant again becomes an Employee, such reemployment shall not
affect in any way the Participant’s Retirement Benefit; and unless the Plan
Administrator otherwise decides, the Participant shall not accrue any additional
benefit under the Plan on account of such reemployment.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

DEATH BENEFIT

 

4.1 Amount of Death Benefit Before Payment Begins

If a Participant dies before receiving any payment under the Plan, the death
benefit shall equal the Vested Percentage of the Participant’s ORP Accrued
Retirement Benefit as of the Participant’s death. Notwithstanding the preceding
sentence:

 

  (a) No death benefit shall be paid if the Participant dies after a Termination
for Cause; or

 

  (b) If a Participant entitled to a Change in Control Benefit under Section 6.1
dies before payment of the Participant’s Change in Control Benefit has begun,
the amount of the death benefit shall be determined in accordance with
Section 6.1(b)(3).

 

4.2 Amount of Death Benefit After Annuity Payments Begin

If a Participant dies after monthly installments begin but before all payments
have been made, the monthly installments remaining shall be paid to the
Participant’s Beneficiary in a single lump sum, the present value of which shall
be determined by using a discount rate of 8% per annum using simple interest
computed on a monthly basis applied to the remaining monthly installments.

 

4.3 Form of Benefit

Payment of all death benefits shall be made in a single lump sum.

 

4.4 Time of Payment

The payment of a death benefit under this Article shall be made on the Annuity
Starting Date described in Section 1.2(b).

 

10



--------------------------------------------------------------------------------

ARTICLE V

SEVERANCE BENEFIT

 

5.1 Severance Benefit

 

  (a) Eligibility for Severance Benefit: Upon a Participant’s Severance, the
Participating Company shall pay the Participant a Severance Benefit subject to
the conditions and adjustments described in this Section.

 

  (b) Election of Payment Form: The Participant’s Severance Benefit shall be
paid in the form elected under
Section 3.1(b).

 

  (c) Amount and Commencement of Severance Benefit:

 

  (1) The present value of the Severance Benefit as of the Annuity Starting
Date, determined by using a discount rate of 8% per annum using simple interest
computed on a monthly basis, shall equal the Vested Percentage of the
Participant’s ORP Accrued Retirement Benefit as of the date of the Participant’s
Severance.

 

  (2) Payment of the Participant’s Severance Benefit shall be made to the
Participant beginning on the Annuity Starting Date described in Section 1.2(a)
and continuing on the first day of each month thereafter until the expiration of
the period certain. The present value of the monthly installments as of the
Annuity Starting Date, determined by using a discount rate of 8% per annum using
simple interest computed on a monthly basis, shall equal the Vested Percentage
of the Participant’s ORP Accrued Retirement Benefit accrued as of the
Participant’s date of Severance.

 

5.2 Reemployment

Except as otherwise provided in this Section, if a Participant who has had a
Severance again becomes an Employee, such reemployment shall not affect in any
way the Participant’s Severance Benefit; and unless the Plan Administrator
decides otherwise, the Participant shall not accrue any additional benefit under
the Plan on account of such reemployment.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

CHANGE IN CONTROL BENEFIT

 

6.1 Change in Control

 

  (a) Eligibility for Change in Control Benefit: Upon a Change in Control, the
Participating Company shall pay to each Participant who is an Employee on the
date of the Change in Control a Change in Control Benefit in lieu of any other
benefits to which the Participant may be entitled under the Plan. The Change in
Control Benefit shall be subject to the conditions and adjustments described in
Subsection (b) of this Section.

 

  (b) Amount, Form and Commencement of Change in Control Benefit:

 

  (1) The present value of the Change in Control Benefit as of the Annuity
Starting Date, determined by using a discount rate of 8% per annum using simple
interest computed on a monthly basis, shall equal the Participant’s CIC Amount.
The “CIC Amount” means the ORP Accrued Retirement Benefit that the Participant
would have accrued as of the Participant’s Normal Retirement Date had the
Participant’s Years of Plan Participation continued unbroken through the
Participant’s Normal Retirement Date. (Solely for illustration purposes, the CIC
Amount of a Participant whose ORP Accrued Retirement Benefit schedule attached
to the Participant’s ORP Agreement was Exhibit B hereto would be $500,000,
irrespective of the plan year or the Participant’s age during which the Change
in Control occurred.)

 

  (2) The Participant (i) may make an election to have the Participant’s Change
in Control Benefit paid in a single lump sum or in equal monthly installments
over 10, 15 or 20 years, and (ii) may make an election to have payment of the
Participant’s Change in Control Benefit commence at a time later than the
Annuity Starting Date described in Section 1.2(c). Such elections must be made
in accordance with the provisions of Section 3.1(b); provided, however, that if
a Participant fails to make a payment election for the Participant’s Change in
Control Benefit, the Participant’s Change in Control Benefit shall be paid in a
single lump sum as of the Annuity Starting Date described in Section 1.2(c).

 

  (3) If a Participant elects payment of the Participant’s Change in Control
Benefit in monthly installments for a period certain, then payment shall be made
to the Participant beginning on the Annuity Starting Date and continuing on the
first day of each month thereafter until expiration of the period certain. The
present value of the monthly installments as of the Annuity Starting Date,
determined by using a discount rate of 8% per annum using simple interest
computed on a monthly basis, shall equal the Participant’s CIC Amount.

 

12



--------------------------------------------------------------------------------

  (4) If a Participant elects to have payment of the Participant’s Change in
Control Benefit commence at a time later than the Annuity Starting Date, then
payment shall be made to the Participant beginning on the date elected and, if
in monthly installments, continuing on the first day of each month thereafter
until the expiration of the period certain. If payment is in a single lump sum,
the amount of the lump sum shall equal the Participant’s CIC Amount, increased
at the rate of 8% per annum using simple interest computed on a monthly basis
for the period from the Annuity Starting Date to the date of payment of the
single lump sum; provided, however, that no increase shall apply after the
Participant’s Normal Retirement Date. If payment is made in monthly
installments, the present value of the monthly installments as of the date
payment commences, determined by using a discount rate of 8% per annum simple
interest (not compounded), shall equal the Participant’s CIC Amount, increased
at the rate of 8% per annum using simple interest computed on a monthly basis
for the period from the Annuity Starting Date to the date payment of the monthly
installments commence; provided, however, that no increase shall apply after the
Participant’s Normal Retirement Date.

 

  (5) If a Participant entitled to a Change in Control Benefit dies before
payment of the Participant’s Change in Control Benefit has begun or been
completed, then full payment of the Change in Control Benefit, as determined
under this Section, shall still be made, and the payment(s) remaining to be paid
shall be paid instead to the Participant’s Beneficiary in a lump sum on the
Annuity Starting Date described in Section 1.2(b). If payment of the Change in
Control Benefit had not begun before the Participant’s death, the amount of the
lump sum shall be the Participant’s CIC Amount, increased, if the Participant
had elected a benefit commencement date later than the Annuity Starting Date
provided in Section 1.2(c), at the rate of 8% per annum using simple interest
computed on a monthly basis for the period from said Annuity Starting Date to
the Annuity Starting Date described in Section 1.2(b); provided, however, that
no such increase shall apply after the Participant’s Normal Retirement Date. If
payment of the Change in Control Benefit had begun before the Participant’s
death, the amount of the lump sum shall be the present value of the remaining
monthly installments as determined in Section 4.2.

 

  (c) Benefits of Other Participants: If, as of the date of a Change in Control,
a Participant is not entitled to a Change in Control Benefit under the preceding
provisions of this Section but is entitled to one or more future payments under
Article III or Article V, such benefits shall be paid when, as and in the
amount(s) provided in Article III or V, and Article IV if he dies before all
benefit payments have been made. If, as of the date of a Change in Control, any
death benefit remains to be paid with respect to a deceased Participant, such
death benefit shall be paid when, as and in the amount provided in Article IV.

 

6.2 Enlargement of Benefits

Notwithstanding any provision in the Plan to the contrary, the Committee shall
have the right prior to (but not after) a Change in Control to unilaterally
increase the amount of any benefit for any Participant or Beneficiary.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS

 

7.1 Suicide

Notwithstanding any provision in the Plan to the contrary, if any Participant
dies as a result of suicide within 30 months of entering into an ORP Agreement,
then the Participant’s benefits under the Plan shall be forfeited, and no
benefit shall be paid to the Participant’s Beneficiary.

 

7.2 Noncompetition

In the event a Participant, during the period of the Participant’s employment
and for 3 years following the Termination of Employment for any Cause or without
Cause, (i) directly or indirectly, engages in the same or similar line of
business carried on by any Participating Company in any territory in which any
Participating Company is doing business during the period of one year preceding
the Participant’s Termination of Employment, (ii) directly or indirectly, either
for the Participant’s own account or for the account of any other person or
entity, hires, solicits or attempts to persuade any employee, agent or
consultant of any Participating Company to terminate or alter such person’s
relationship with any Participating Company to any Participating Company’s
detriment, or (iii) persuades, encourages or causes, directly or indirectly, any
supplier or customer of any Participating Company, including but not limited to
any supplier or customer with whom the Participant had or has material contacts
in the course of the Participant’s employment with any Participating Company, to
terminate such person’s relationship with any Participating Company or divert
any business from any Participating Company, then the Participant shall forfeit
any benefit to which the Participant may be entitled hereunder and within 30
days of a written request of the Company shall reimburse the Company for any
benefit paid to Participant hereunder. This Section shall not apply to any
actions which occur after both a Participant’s Termination of Employment and a
Change in Control.

 

7.3 Forfeiture for Cause

Notwithstanding any provision in the Plan to the contrary, a Participant shall
forfeit all rights to any benefits under the Plan if the Participant is
Terminated for Cause by any Participating Company.

 

7.4 Special Provisions for “Specified Employees”

Notwithstanding any other provision of the Plan to the contrary, to the extent
applicable, in no event shall a Retirement Benefit or Severance Benefit be made
to a “specified employee” within the meaning of Section 409A of the Code earlier
than 6 months after the date of the Participant’s Termination of Employment,
except in connection with the Participant’s death.

 

14



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION OF THE PLAN

 

8.1 Powers and Duties of the Plan Administrator

The Plan Administrator shall have general responsibility for the administration
of the Plan (including but not limited to complying with reporting and
disclosure requirements and establishing and maintaining Plan records). In the
exercise of the Plan Administrator’s sole and absolute discretion, the Plan
Administrator shall interpret the Plan’s provisions (and all ambiguities) and,
subject to the Committee’s approval, determine the eligibility of individuals
for benefits.

 

8.2 Agents

The Plan Administrator may engage such legal counsel, certified public
accountants and other advisors and service providers, who may be advisors or
service providers for one or more Participating Companies, and make use of such
agents and clerical or other personnel, as it shall require or may deem
advisable for purposes of the Plan. The Plan Administrator may rely upon the
written opinion of any legal counsel or accountants engaged by the Plan
Administrator, and may delegate to any person or persons the Plan
Administrator’s authority to perform any act hereunder, including, without
limitation, those matters involving the exercise of discretion, provided that
such delegation shall be subject to revocation at any time at the discretion of
the Plan Administrator.

 

8.3 Reports to the Committee

The Plan Administrator shall report to the Committee as frequently as the
Committee shall specify, with regard to the matters for which the Plan
Administrator is responsible under the Plan.

 

8.4 Limitations on the Plan Administrator

The Plan Administrator shall not be entitled to act on or decide any matter
relating solely to Plan Administrator or any of Plan Administrator’s rights or
benefits under the Plan. In the event the Plan Administrator is unable to act in
any matter by reason of the foregoing restriction, the Committee shall act on
such matter. The Plan Administrator shall not receive any special compensation
for serving in the capacity but shall be reimbursed for any reasonable expenses
incurred in connection therewith. Except as otherwise required by ERISA, no bond
or other security shall be required of the Plan Administrator in any
jurisdiction. The Plan Administrator or any agent to whom the Plan Administrator
delegates any authority, and any other person or group of persons, may serve in
more than one fiduciary capacity with respect to the Plan.

 

15



--------------------------------------------------------------------------------

8.5 Benefit Elections, Procedures and Calculations

The Plan Administrator shall establish, and may alter, amend and modify from
time to time, the procedures pursuant to which Participants and Beneficiaries
may make their respective elections, requests and designations under the Plan.
The Plan Administrator shall also establish the election and designation forms
that Participants and Beneficiaries must use for such purposes. No election,
request or designation by a Participant or a Beneficiary shall be effective
unless and until it has been executed and delivered to the Plan Administrator
(or the Plan Administrator’s authorized representative) and has also satisfied
any other conditions or requirements that may apply to such election, request or
designation under any other applicable provision of the Plan.

 

8.6 Instructions for Payments

All requests of or directions to any Participating Company for payment or
disbursement shall be signed by the Plan Administrator or such other person or
persons as the Plan Administrator may from time to time designate in writing.
This person shall cause to be kept full and accurate accounts of payments and
disbursements under the Plan.

 

8.7 Claims for Benefits

 

  (a) General: In the event a claimant has a claim under the Plan, such claim
shall be made by the claimant’s filing a notice thereof with the Plan
Administrator. (A claimant may authorize a representative to act on the
claimant’s behalf with respect to the claim.) Each such claim shall be referred
to the Plan Administrator for the initial decision with respect thereto. Each
claimant who has submitted a claim to the Plan Administrator shall be afforded a
reasonable opportunity to state such claimant’s position and to submit written
comments, documents, records, and other information relating to the claim to the
Plan Administrator for Plan Administrator’s consideration in rendering Plan
Administrator’s decision with respect thereto. A claimant shall also be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim.

 

  (b) Plan Administrator’s Decision: The Plan Administrator will consider the
claim and make a decision and notify the claimant in writing within a reasonable
period of time but not later than 90 days after the Plan Administrator receives
the claim. Under special circumstances, the Plan Administrator may take up to an
additional 90 days to review the claim if the Plan Administrator determines that
such an extension is necessary due to matters beyond the Plan Administrator’s
control. If this happens, the claimant will be notified before the end of the
initial 90-day period of the circumstances requiring the extension and the date
by which the Plan Administrator expects to render a decision. If any part of the
claim is denied, the notice will include specific reasons for the denial and
specific references to the pertinent Plan provisions on which the denial is
based, describe any additional material or information necessary to file the
claim properly and explain why this material or information is necessary, and
describe the Plan’s review procedures, including the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefits
determination on review.

 

16



--------------------------------------------------------------------------------

  (c) Review of Decision: The claimant may have the denial of any part of the
claim reviewed. The denial will be reviewed by the Committee. To obtain a
review, the claimant must submit a written request for review to the Committee
within 90 days after the claimant receives the written decision of the Plan
Administrator. The written request may include written comments, documents,
records, and other information relating to the claim. The claimant will be
provided upon request and free of charge reasonable access to and copies of all
documents, records, and other information relevant to the claim.

The Committee will review the case and notify the claimant of its decision,
whether favorable or unfavorable, within a reasonable period of time, but no
later than 60 days after it receives the claim. The review will take into
account all comments, documents, records, and other information the claimant
submits, without regard to whether such information was submitted or considered
in the initial benefit determination. Under special circumstances, the Committee
may take up to an additional 60 days to review the claim if it determines that
such an extension is necessary due to matters beyond its control. If this
happens, the claimant will be notified before the end of the initial 60-day
period of the circumstances requiring the extension and the date by which the
Committee expects to render a decision.

The notification to the claimant will be in writing, specify the reasons for its
decision, make specific references to the Plan provisions on which the denial
was based, and include a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim and a statement
regarding the claimant’s right to bring a civil action under Section 502(a) of
ERISA.

The decision of the Committee will be final and conclusive upon all persons
interested therein, except to the extent otherwise provided by applicable law.

 

8.8 Hold Harmless

To the maximum extent permitted by law, no member of the Committee or the Plan
Administrator shall be personally liable by reason of any contract or other
instrument executed by the Plan Administrator or a member of the Committee or on
such member’s behalf in such member’s capacity as a member of the Committee nor
for any mistake of judgment made in good faith, and each Participating Company
shall indemnify and hold harmless, directly from its own assets (including the
proceeds of any insurance policy the premiums of which are paid from the
Company’s own assets), the Plan Administrator and each member of the Committee
and each other officer, employee, or director of any Participating Company to
whom any duty or power relating to the administration or interpretation of the
Plan against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of any
Participating Company) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or bad faith or such
indemnification is contrary to law.

 

8.9 Service of Process

The Secretary of the Company or such other person designated by the Board shall
be the agent for service of process under the Plan.

 

17



--------------------------------------------------------------------------------

ARTICLE IX

DESIGNATION OF BENEFICIARIES

 

9.1 Beneficiary Designation

Every Participant shall file with the Plan Administrator a written designation
of one or more persons as the Beneficiary who shall be entitled to receive the
benefits, if any, payable under the Plan after the Participant’s death. A
Participant may from time to time revoke or change such Beneficiary designation
by filing a new designation with the Plan Administrator. The last such
designation received by the Plan Administrator shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Plan Administrator prior to the Participant’s
death, and in no event shall it be effective as of any date prior to such
receipt. All decisions of the Committee concerning the effectiveness of any
Beneficiary designation and the identity of any Beneficiary shall be final. If a
Beneficiary dies after the death of the Participant and prior to receiving the
payment(s) that would have been made to such Beneficiary had such Beneficiary’s
death not occurred, and if no contingent Beneficiary has been designated, then
for the purposes of the Plan any remaining payments that would have been
received by such Beneficiary shall be made to the Beneficiary’s estate.

 

9.2 Failure to Designate Beneficiary

If no Beneficiary designation is in effect at the time of the Participant’s
death (including a situation where no designated Beneficiary is alive or in
existence at the time of the Participant’s death), the benefits, if any, payable
under the Plan after the Participant’s death shall be made to the Participant’s
Surviving Spouse, if any, or if the Participant has no Surviving Spouse, to the
Participant’s estate. If the Plan Administrator is in doubt as to the right of
any person to receive such benefits, the Plan Administrator may direct the
Participating Company to withhold payment, without liability for any interest
thereon, until the rights thereto are determined, or the Plan Administrator may
direct the Participating Company to pay any such amount into any court of
appropriate jurisdiction; and such payment shall be a complete discharge of the
liability of the Participating Company.

 

18



--------------------------------------------------------------------------------

ARTICLE X

WITHDRAWAL OF PARTICIPATING COMPANY

 

10.1 Withdrawal of Participating Company

A Participating Company (other than the Company) may withdraw from participation
in the Plan by giving the Board prior written notice approved by resolution by
its board of directors or similar governing body specifying a withdrawal date,
which shall be the last day of a month at least 30 days subsequent to the date
on which notice is received by the Board. The Participating Company shall
withdraw from participating in the Plan if and when it ceases to be either a
division of the Company or an Affiliate. The Committee may require the
Participating Company to withdraw from the Plan, as of any withdrawal date the
Committee specifies.

 

10.2 Effect of Withdrawal

A Participating Company’s withdrawal from the Plan shall not in any way modify,
reduce or otherwise affect benefits accrued as of the date of withdrawal. With
respect to former Employees, “accrued benefits” are benefits to which the former
Employees are entitled under the provisions of the Plan as the provisions
existed immediately before the withdrawal. With respect to Employees, “accrued
benefits” are the benefits to which the Employees would be entitled under the
provisions of the Plan as the provisions existed immediately before the
withdrawal if their employment had terminated (other than on account of death or
Total Disability) on the day before the withdrawal. Withdrawal from the Plan by
any Participating Company shall not in any way affect any other Participating
Company’s participation in the Plan.

 

19



--------------------------------------------------------------------------------

ARTICLE XI

AMENDMENT OR TERMINATION OF THE PLAN

 

11.1 Right to Amend or Terminate Plan

 

  (a) By the Board or the Committee: Subject to Subsection (c) of this Section,
the Board or the Committee reserves the right at any time to amend or terminate
the Plan, in whole or in part, and for any reason and without the consent of any
Participating Company, Participant, or Beneficiary. Each Participating Company
by its participation in the Plan shall be deemed to have delegated this
authority to the Committee.

 

  (b) By the Plan Administrator: Subject to Subsection (c) of this Section, the
Plan Administrator may adopt any ministerial and nonsubstantive amendment which
may be necessary or appropriate to facilitate the administration, management and
interpretation of the Plan, provided the amendment does not materially affect
the estimated cost to the Participating Companies of maintaining the Plan. Each
Participating Company by its participation in the Plan shall be deemed to have
delegated this authority to the Plan Administrator.

 

  (c) Limitations: In no event shall an amendment or termination of the Plan
modify, reduce or otherwise affect benefits accrued as of the date of the
amendment or termination. With respect to former Employees, “accrued benefits”
are benefits to which the former Employees are entitled under the provisions of
the Plan as the provisions existed immediately before the amendment or
termination. With respect to Employees, “accrued benefits” are the benefits to
which the Employees would be entitled under the provisions of the Plan as the
provisions existed immediately before the amendment or termination if their
employment had terminated without Cause (other than on account of death or Total
Disability) on the day before the amendment or termination. Notwithstanding the
preceding provisions of this Subsection, from and after the date of a Change in
Control no amendment or termination may be made to the Plan that, without the
express written consent of the affected Participant or Beneficiary (as the case
may be), directly or indirectly changes the amount, time or method of payment of
(i) any Change in Control Benefit resulting from the Change in Control or
(ii) any Retirement Benefit, Severance Benefit, death benefit or other benefit
that had accrued by the date of the Change in Control.

 

  (d) Effect of Amendment and Restatement: This amendment and restatement of the
Plan shall not affect the time, amount or method of payment of Plan benefits
paid on or after the Effective Date to any Participant whose employment with the
Company terminated on or before the Effective Date, and such Participant’s
benefits (including any death benefits) shall be determined under the provisions
of the Plan as in effect immediately prior to the Effective Date; provided,
however, upon a Change in Control, the provisions of Section 6.1(c) and
Subsection (c) of this Section shall apply to any remaining benefits of such
Participant.

 

11.2 Notice

Notice of any amendment or termination of the Plan shall be given by the Board
or the Committee, whichever adopts the amendment, to the other and to all
Participating Companies.

 

20



--------------------------------------------------------------------------------

ARTICLE XII

GENERAL PROVISIONS AND LIMITATIONS

 

12.1 No Right to Continued Employment

Nothing contained in the Plan shall give any Employee the right to be retained
in the employment of any Participating Company or affect the right of any such
employer to dismiss any Employee with or without Cause. The adoption and
maintenance of the Plan shall not constitute a contract between any
Participating Company and Employee or consideration for, or an inducement to or
condition of, the employment of any Employee. Unless a written contract of
employment has been executed by a duly authorized representative of a
Participating Company, such Employee is an “employee at will.”

 

12.2 Payment on Behalf of Payee

If the Plan Administrator finds that any person to whom any amount is payable
under the Plan is unable to care for such person’s affairs because of illness or
accident, or is a minor, or has died, then any payment due such person or such
person’s estate (unless a prior claim therefor has been made by a duly appointed
legal representative) may, if the Plan Administrator so elects, be paid to such
person’s spouse, a child, a relative, an institution maintaining or having
custody of such person, or any other person deemed by the Plan Administrator to
be a proper recipient on behalf of such person otherwise entitled to payment.
Any such payment shall be a complete discharge of the liability of the Plan and
every Participating Company.

 

12.3 Nonalienation

No interest, expectancy, benefit, payment, claim or right of any Participant or
Beneficiary under the Plan shall be (a) subject in any manner to any claims of
any creditor of the Participant or Beneficiary, (b) subject to the debts,
contracts, liabilities or torts of the Participant or Beneficiary or (c) subject
to alienation by anticipation, sale, transfer, assignment, bankruptcy, pledge,
attachment, charge or encumbrance of any kind. If any person attempts to take
any action contrary to this Section, such action shall be null and void and of
no effect; and the Plan Administrator and the Participating Company shall
disregard such action and shall not in any manner be bound thereby and shall
suffer no liability on account of its disregard thereof.

If any Participant or Beneficiary hereunder becomes bankrupt or attempts to
anticipate, alienate, sell, assign, pledge, encumber, or charge any right
hereunder, then such right or benefit shall, in the discretion of the Plan
Administrator, cease and terminate; and in such event, the Plan Administrator
may hold or apply the same or any part thereof for the benefit of the
Participant or Beneficiary or the spouse, children, or other dependents of the
Participant or Beneficiary, or any of them, in such manner and in such amounts
and proportions as the Plan Administrator may deem proper.

 

21



--------------------------------------------------------------------------------

12.4 Missing Payee

If the Plan Administrator cannot ascertain the whereabouts of any person to whom
a payment is due under the Plan, and if, after five years from the date such
payment is due, a notice of such payment due is mailed to the last known address
of such person, as shown on the records of the Plan Administrator or any
Participating Company, and within three months after such mailing such person
has not made written claim therefore, the Plan Administrator if the Plan
Administrator so elects, after receiving advice from counsel to the Plan, may
direct that such payment and all remaining payments otherwise due to such person
be canceled on the records of the Plan and the amount thereof forfeited; and
upon such cancellation, the Participating Company shall have no further
liability therefore, except that, in the event such person later notifies the
Plan Administrator of such person’s whereabouts and requests the payment or
payments due to such person under the Plan, the amounts otherwise due but unpaid
shall be paid to such person without interest for late payment.

 

12.5 Required Information

Each Participant shall file with the Plan Administrator such pertinent
information concerning himself or herself, such Participant’s Beneficiary, or
such other person as the Plan Administrator may specify; and no Participant,
Beneficiary, or other person shall have any rights or be entitled to any
benefits under the Plan unless such information is filed by or with respect to
the Participant.

 

12.6 No Trust or Funding Created

The obligations of each Participating Company to make payments hereunder
constitutes a liability of such Participating Company to a Participant or
Beneficiary, as the case may be. Such payments shall be made from the general
funds of the Participating Company; and the Participating Company shall not be
required to establish or maintain any special or separate fund, or purchase or
acquire life insurance on a Participant’s life, or otherwise to segregate assets
to assure that such payment shall be made; and neither a Participant nor a
Beneficiary shall have any interest in any particular asset of the Participating
Company by reason of its obligations hereunder. Nothing contained in the Plan
shall create or be construed as creating a trust of any kind or any other
fiduciary relationship between any Participating Company and a Participant or
any other person, it being the intention of the parties that the Plan be
unfunded for tax purposes and for Title I of ERISA. The rights and claims of a
Participant or a Beneficiary to a benefit provided hereunder shall have no
greater or higher status than the rights and claims of any other general,
unsecured creditor of any Participating Company; and the Plan constitutes a mere
promise to make benefit payments in the future.

 

12.7 Binding Effect

Obligations incurred by any Participating Company pursuant to the Plan shall be
binding upon and inure to the benefit of such Participating Company, its
successors and assigns, and the Participant and the Participant’s Beneficiary.

 

22



--------------------------------------------------------------------------------

12.8 Merger or Consolidation

In the event of a merger or a consolidation by any Participating Company with
another corporation, or the acquisition of substantially all of the assets or
outstanding stock of a Participating Company by another corporation, then and in
such event the obligations and responsibilities of such Participating Company
under the Plan shall be assumed by any such successor or acquiring corporation;
and all of the rights, privileges and benefits of the Participants and
Beneficiaries hereunder shall continue.

 

12.9 Entire Plan

This document, any elections provided for in the Plan, any written amendments
hereto and the ORP Agreements contain all the terms and provisions of the Plan
and shall constitute the entire Plan, any other alleged terms or provisions
being of no effect.

 

12.10 Withholding

Each Participating Company shall withhold from benefit payments all taxes
required by law.

 

12.11 Compliance with Section 409A of the Code

The Plan is intended to comply with Section 409A of the Code. Notwithstanding
any provision of the Plan to the contrary, the Plan shall be interpreted,
operated and administered consistent with this intent.

 

12.12 Construction

Unless otherwise indicated, all references to articles, sections and subsections
shall be to the Plan as set forth in this document. The titles of articles and
the captions preceding sections and subsections have been inserted solely as a
matter of convenience of reference only and are to be ignored in any
construction of the provisions of the Plan. Whenever used herein, unless the
context clearly indicates otherwise, the singular shall include the plural and
the plural the singular.

 

12.13 Applicable Law

The Plan shall be governed and construed in accordance with the laws of the
State of Delaware, except to the extent such laws are preempted by the laws of
the United States of America.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 7th day
of December, 2005.

 

COCA-COLA BOTTLING CO. CONSOLIDATED By:  

/s/ Henry W. Flint

Officer’s Name:  

Henry W. Flint

Officer’s Title:  

Executive Vice President and Assistant to the Chairman

 

24



--------------------------------------------------------------------------------

EXHIBIT A

ORP AGREEMENT

THIS ORP AGREEMENT is made this      day of                     , 200  , by and
between Coca-Cola Bottling Co. Consolidated (the “Company”) and
                                        , an employee of the Participating
Company (the “Participant”).

W I T NE S S E T H :

WHEREAS, the Company has adopted the Coca-Cola Bottling Co. Consolidated Officer
Retention Plan (the “Plan”) for the purpose of providing additional incentives
to a select group of highly compensated or management employees of the
Participating Company; and

WHEREAS, the Participant has been selected for participation in the Plan; and

WHEREAS, this Agreement is made to evidence the Participant’s participation in
the Plan and to set forth certain bases for determining the Participant’s
benefits under the Plan.

NOW, THEREFORE, the Company and the Participant hereby agree as follows:

1. Incorporation of Plan. The Plan (and all its provisions), as it now exists
and as it may be amended hereafter, is incorporated herein and made a part of
this Agreement.

2. Definitions. When used herein, terms that are defined in the Plan shall have
the meanings given them in the Plan unless a different meaning is clearly
required by the context.

3. No Interest Created. Neither the Participant, the Participant’s Beneficiary,
nor any other person claiming under the Participant shall have any interest in
any assets of the Company, including policies of insurance. The Participant and
such Beneficiary shall have only the right to receive benefits under and subject
to the terms and provisions of the Plan and this Agreement.

4. Benefits. The amount of the Participant’s benefits, if any, shall be
determined according to the Schedule attached hereto and made a part hereof.

5. Benefit Elections. The Participant may make an election regarding the form of
payment of the Participant’s Retirement Benefit and Severance Benefit and the
form and timing of payment of the Participant’s Change in Control Benefit on an
election form provided by the Plan Administrator. To be effective, such
elections must be filed with the Plan Administrator within 30 days following the
date of this Agreement. Such elections shall become irrevocable 30 days from the
date of this Agreement; no subsequent change to the election is permitted.

6. Noncompetition. As provided in the Plan, the Company shall have no obligation
to pay any benefits to or on behalf of the Participant if, within 3 years of
Termination of Employment, the Participant competes with or becomes interested
in a business which competes with any Participating Company. This provision
shall not apply, however, if the Participant’s Termination of Employment occurs
after a Change in Control.

 

Exhibit A-1



--------------------------------------------------------------------------------

7. Suicide. As provided in the Plan, the Company shall have no obligation to pay
any benefits on behalf of the Participant if the Participant commits suicide
within 30 months of date of this Agreement. If this Agreement replaces a prior
ORP Agreement evidencing the Participant’s participation in the Plan, this 30
month period shall be measured from the date of the prior ORP Agreement.

8. Governing Law. This Agreement and all rights thereunder shall be construed
and enforced in accordance with the Employee Retirement Income Security Act of
1974, as amended, and, to the extent that state law is applicable, the laws of
the State of Delaware.

9. Notices. Whenever notices are required by the Plan, they shall be deemed
given if sent by first class mail, postage prepaid, to the parties of the
following addresses or at such other addressee as may be designated in writing
by the applicable party:

 

   Coca-Cola Bottling Co. Consolidated    4100 Coca-Cola Plaza    Charlotte,
North Carolina 28211    Attention: Plan Administrator

b.

   Participant:   

 

           

 

           

 

     

10. Entire Agreement. This Agreement contains the entire agreement and
understanding of the Company and the Participant with respect to the matters
contained herein and supersedes and replaces all prior agreements and
understandings, written or oral, with respect thereto. Not in limitation of the
foregoing, if the Participant has participated in the Plan, this Agreement
supercedes and replaces any prior ORP Agreement evidencing the Participant’s
participation in the Plan.

11. Receipt of Plan. The Participant acknowledges the receipt of a copy of the
Plan.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

COCA-COLA BOTTLING CO. CONSOLIDATED By:  

 

Officer’s Name:  

 

Officer’s Title:  

 

 

Participant  

 

Exhibit A-2



--------------------------------------------------------------------------------

SCHEDULE TO ORP AGREEMENT

_________________________________________

Name of Participant

 

Plan Year

   Age   

Benefit Earned

(subject to vesting)

                 

 

Exhibit A-3